Per curiam.
After conducting an investigation into eight separate client grievances, the Investigative Panel of the State Disciplinary Board found probable cause that Hilton Wallace McDonald violated Standards 3 (engaging in illegal professional conduct involving moral turpitude), 4 (engaging in professional conduct involving dishonesty and fraud), 22 and 23 (failing to follow requirements for withdrawing from employment), 44 (abandoning a legal matter), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to promptly notify client of receipt of funds), 62 (failing to identify or label client funds upon receipt and put in place of safekeeping as soon as practicable), 63 (failing to maintain complete records of all funds of a client coming into his possession and promptly render appropriate accounts to his client regarding such funds), 65 (commingling personal and client funds), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). The Investigative Panel issued and *519filed Notices of Discipline in each case recommending disbarment. McDonald was personally served and has failed to file a timely Notice of Rejection. Bar Rule 4-208.3.
Decided October 3, 1994.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Deputy General Counsel State Bar, for State Bar of Georgia.
Accordingly, we order that Hilton Wallace McDonald is disbarred from the practice of law and that his name be removed from the roll of those individuals licensed to practice law in this state. McDonald is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interest of his clients, and certify to this court that he has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.